SIMPSON, J.
This Avás a suit brought by the appellees (plaintiff) against the appellant (defendant) for failure to deliver certain goods Avhi'ch Avere shipped from Birmingham, Ala., to Baltimore, Md. The facts are not disputed that the goods were received by the defendant as a common carrier, at Birmingham, Ala., for Avhich Avas issued what is called a “standard bill of lading,” reciting the name of the consignee, “L. & L. Trimmed Hat Company, Baltimore, Md.,” and “Route No.-, Baltimore Steam Packet Co.” Said bill of lading states that “said carrier agrees to carry to said destination, if on its load, or otherwise to deliver to another carrier on the route to said destination,” and also has the usual provision as to each carrier being only severally liable. It is admitted that the. goods Avert delivered by the defendant to the Seaboard Air Line Railway at Atlanta, Ga.; also that defendant’s line does not run to Baltimore.
The evidence does not show Avliat the “Baltimore Steam Packet Company” is, nor between what points it carries goods, nor whether either the defendant road or the Seaboard Air Line Railway touches any point Avliere *388connection can be made with sucli packet company, nor does it show where the Sea Board Air Line Railway is. There was evidence tending to show that a similar package of goods was received at the dock of said Baltimore Steam Packet Company at Baltimore, but it was not shown whence said package had been shipped, nor was there any other evidence to definitely identify the goods received there. It is also shown that both the L. & L. Trimmed Hat Company and the Baltimore Steam Packet docks were destroyed by fire February 7,1904. It is true, that under such a bill of lading, the initial carrier may discharge its duty, and relieve itself of responsibility by delivery to the connecting carrier, if one be designated in the bill, or, if none be designated and there be several, it discharges its duty by a delivery to a connecting carrier on the route “in the usual and customary way,” and it is authorized to select any reasonable or usual, direct, and safe route by which, to forward. — Hutchinson on Carriers (2d Ed.) § 102a; Ray’s Negligence of Imposed Duties (Freight Carriers) pp. 392, 393. From the evidence, as stated, this court cannot say that there was such error in the finding of the court as to justify a reversal.
The judgment of the court is affirmed.
Weakley, C. J., and Tyson and Anderson, JJ., concur.